

Exhibit 10.3
 
SECURITY AGREEMENT
 
DATED: February 20, 2007





DEBTOR: SECURED PARTY:     CorVu Corporation Commerce Bank 3400 West 66th
Street, Suite 445 7650 Edinborough Way, Suite 150 Edina, MN 55435 Edina, MN
55435 State of Formation: Minnesota   State Organizational No.: 4I-202      
CorVu North America, Inc.   3400 West 66th Street, Suite 445   Edina, MN 55435  
State of Formation: Minnesota   State Organizational No.: 8V-868  



 
1.    Security Interest and Collateral. To secure the payment and performance of
each and every debt, liability and obligation of every type and description that
Debtor may now or at any time hereafter owe to Secured Party (whether such debt,
liability or obligation now exists or is hereafter created or incurred, and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or joint, several
or joint and several; all such debts, liabilities and obligations collectively
referred to as the “Obligations”), Debtor hereby grants Secured Party a security
interest (the “Security Interest”) in the following property (the “Collateral”):
 
(a)    INVENTORY:
 
All inventory of Debtor, whether now owned or hereafter acquired and wherever
located;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    EQUIPMENT:
 
All equipment of Debtor, whether now owned or hereafter acquired, including but
not limited to all present and future machinery, vehicles, furniture, fixtures,
manufacturing equipment, shop equipment, office and recordkeeping equipment,
parts and tools, and the goods described in any equipment schedule or list
herewith or hereafter furnished to Secured Party by Debtor (but no such schedule
or list need be furnished in order for the security interest granted herein to
be valid as to all of Debtor’s equipment);
 
(c)    ACCOUNTS AND OTHER RIGHTS TO PAYMENT:
 
Each and every right of Debtor to the payment of money, whether such right to
payment now exists or hereafter arises, whether such right to payment arises out
of a sale, lease or other disposition of goods or other property by Debtor, out
of a rendering of services by Debtor, out of a loan by Debtor, out of the
overpayment of taxes or other liabilities of Debtor, or otherwise arises under
any contract or agreement, whether such right to payment is or is not already
earned by performance, and howsoever such right to payment may be evidenced,
together with all other rights and interests (including all liens and security
interests) that Debtor may at any time have by law or agreement against any
account debtor or other obligor obligated to make any such payment or against
any of the property of such account debtor or other obligor; all including but
not limited to all present and future payment intangibles, debt instruments,
chattel paper, accounts, deposit accounts, loans and obligations receivable and
tax refunds;
 
(d)    INTANGIBLES:
 
All intangibles of Debtor, whether now owned or hereafter acquired, including
but not limited to, general intangibles, investment property, software,
including, without limitation, all source code, all object code and all rights
to Debtor’s proprietary performance management software, applications for
patents, patents, copyrights, trademarks, trade secrets, goodwill, tradenames,
customers lists, permits and franchises, internet domain names, uniform resource
locators (URL’s), website contracts and registration rights and the right to use
Debtor’s name;
 
 
2

--------------------------------------------------------------------------------

 
 
together with all substitutions and replacements for and products of any of the
foregoing property and together with proceeds of any and all of the foregoing
property and, in the case of all tangible Collateral, together with all
accessions and together with (i) all accessories, attachments, parts, equipment
and repairs now or hereafter attached or affixed to or used in connection with
any such goods, and (ii) all warehouse receipts, bills of lading and other
documents of title now or hereafter covering such goods.
 
2.    Representations, Warranties and Agreements. Debtor represents, warrants
and agrees that:
 
(a)    Debtor is a corporation.
 
(b)    The Collateral will be used primarily for business purposes.
 
(c)    Debtor’s chief executive office is located at the address of Debtor shown
at the beginning of this Agreement.
 
3.    Additional Representations, Warranties and Agreements. Debtor represents,
warrants and agrees that:
 
(a)    Debtor has (or will have at the time Debtor acquires rights in Collateral
hereafter arising) absolute title to each item of Collateral free and clear of
all security interests, liens and encumbrances, except the Security Interest and
purchase money liens on, and leases of, equipment, and will defend the
Collateral against all claims or demands of all persons other than Secured Party
and the holders of purchase money liens on, and leases of, equipment. Any such
security interests, liens or encumbrances not permitted under this Agreement
shall be void. Debtor will not sell or otherwise dispose of the Collateral or
any interest therein without the prior written consent of Secured Party, except
that, until the occurrence of an Event of Default and the revocation by Secured
Party of Debtor’s right to do so, Debtor may sell any inventory constituting
Collateral to buyers in the ordinary course of business. This Agreement has been
duly and validly authorized by all necessary corporate action.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)    Debtor will not permit any tangible Collateral to be located in any state
(and, if county filing is required, in any county) in which a financing
statement covering such Collateral is required to be, but has not in fact been,
filed in order to perfect the Security Interest.
 
(c)    Each right to payment and each instrument, document, chattel paper and
other agreement constituting or evidencing Collateral is (or will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, set-off or counterclaim (other than those arising in the
ordinary course of business) of the account debtor or other obligor named
therein or in Debtor’s records pertaining thereto as being obligated to pay such
obligation. Debtor will neither agree to any material modification or amendment
nor agree to any cancellation of any such obligation without Secured Party’s
prior written consent, and will not subordinate any such right to claims of
other creditors of such account debtor or other obligor.
 
(d)    Debtor will:
 

(i)
keep all tangible Collateral in good repair, working order and condition, normal
depreciation excepted, and will, from time to time, replace any worn, broken or
defective parts thereof;

 

(ii)
promptly pay all taxes and other governmental charges levied or assessed upon or
against any Collateral or upon or against the creation, perfection or
continuance of the Security Interest except as Debtor shall contest in good
faith and by appropriate proceedings providing such reserves as are required by
generally accepted accounting principles;

 
 
4

--------------------------------------------------------------------------------

 
 

(iii)
keep all Collateral free and clear of all security interests, liens and
encumbrances except the Security Interest and purchase money liens on, and
leases of, equipment;

 

(iv)
at all reasonable times, permit Secured Party or its representatives to examine
or inspect any Collateral, wherever located, and to examine, inspect and copy
Debtor’s books and records pertaining to the Collateral and its business and
financial condition and to send and discuss with account debtors and other
obligors requests for verifications of amounts owed to Debtor;

 

(v)
keep accurate and complete records pertaining to the Collateral and pertaining
to Debtor’s business and financial condition and submit to Secured Party such
periodic reports concerning the Collateral and Debtor’s business and financial
condition as Secured Party may from time to time reasonably request;

 

(vi)
promptly notify Secured Party of any loss of or material damage to any
Collateral or of any adverse change, known to Debtor, in the prospect of payment
of any sums due on or under any instrument, chattel paper, or account
constituting Collateral;

 

(vii)
if Secured Party at any time so requests (whether the request is made before or
after the occurrence of an Event of Default), promptly deliver to Secured Party
any instrument, document or chattel paper constituting Collateral, duly endorsed
or assigned by Debtor;

 

(viii)
at all times keep all tangible Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (in case of Collateral
consisting of motor vehicles) and such other risks and in such amounts as
Secured Party may reasonably request with any loss payable to Secured Party to
the extent of its interest;

 

(ix)
from time to time authorize such financing statements as Secured Party may
reasonably require in order to perfect the Security Interest and, if any
Collateral consists of an asset subject to a certificate of title, execute such
documents as may be required to have the Security Interest properly noted on a
certificate of title;

 
 
5

--------------------------------------------------------------------------------

 
 

(x)
pay when due or reimburse Secured Party on demand for all costs of collection of
any of the Obligations and all other out-of-pocket expenses (including in each
case all reasonable attorneys’ fees) incurred by Secured Party in connection
with the creation, perfection, satisfaction, protection, defense or enforcement
of the Security Interest or the creation, continuance, protection, defense or
enforcement of this Agreement or any or all of the Obligations, including
expenses incurred in any litigation or bankruptcy or insolvency proceedings;

 

(xi)
execute, deliver or endorse any and all instruments, documents, assignments,
security agreements, source code escrow agreements and other agreements and
writings that Secured Party may at any time reasonably request in order to
secure, protect, perfect or enforce the Security Interest and Secured Party’s
rights under this Agreement;

 

(xii)
not use or keep any Collateral, or permit it to be used or kept, for any
unlawful purpose or in violation of any federal, state or local law, statute or
ordinance;

 

(xiii)
not permit any tangible Collateral to become part of or to be affixed to any
real property without first assuring to the reasonable satisfaction of Secured
Party that the Security Interest will be prior and senior to any interest, or
lien then held or thereafter acquired by any mortgagee of such real property or
the owner or purchaser of any interest therein; and

 

(xiv)
inform Secured Party of any change to Debtor’s name, address or state of
formation prior to the effective date of such change and authorize and deliver
to Secured Party any financing statement that is necessary as a result of that
change to maintain the perfected status of the Security Interest.

 
 
6

--------------------------------------------------------------------------------

 
 
If Debtor at any time fails to perform or observe any agreement contained in
this Section 3(d), and if such failure shall continue for a period of ten
calendar days after Secured Party gives Debtor written notice thereof (or, in
the case of the agreements contained in clauses (viii) and (ix) of this Section
3(d), immediately upon the occurrence of such failure, without notice or lapse
of time), Secured Party may (but need not) perform or observe such agreement on
behalf and in the name, place and stead of Debtor (or, at Secured Party’s
option, in Secured Party’s own name) and may (but need not) take any and all
other actions that Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the performance of
obligations under contracts or agreements with account debtors or other
obligors, the procurement and maintenance of insurance, the filing of financing
statements, the endorsement of instruments, and the procurement of repairs,
transportation or insurance); and, except to the extent that the effect of such
payment would be to render any loan or forbearance of money usurious or
otherwise illegal under any applicable law, Debtor shall thereupon pay Secured
Party on demand the amount of all moneys expended and all costs and expenses
(including reasonable attorneys’ fees) incurred by Secured Party in connection
with or as a result of Secured Party’s performing or observing such agreements
or taking such actions, together with interest thereon from the date expended or
incurred by Secured Party at the highest rate then applicable to any of the
Obligations. To facilitate the performance or observance by Secured Party of
such agreements of Debtor, Debtor hereby irrevocably appoints (which appointment
is coupled with an interest) Secured Party, or its delegate, as the
attorney-in-fact of Debtor with the right (but not the duty) from time to time
to create, prepare, complete, execute, deliver, endorse or file, in the name and
on behalf of Debtor, any and all instruments, documents, financing statements,
termination statements for filings not permitted under this Agreement held by
other secured parties, applications for insurance and other agreements and
writings required to be obtained, executed, delivered or endorsed by Debtor
under this Section 3 and Section 4.
 
 
7

--------------------------------------------------------------------------------

 
 
4.    Lock Box, Collateral Account. If Secured Party so requests at any time
(whether before or after the occurrence of an Event of Default), Debtor will
direct each of its account debtors to make payments due under the relevant
account or chattel paper directly to a special lockbox to be under the control
of Secured Party. Debtor hereby authorizes and directs Secured Party to deposit
into a special collateral account to be established and maintained with Secured
Party all checks, drafts and cash payments, received in such lockbox. All
deposits in such collateral account shall constitute proceeds of Collateral and
shall not constitute payment of any Obligations. At its option, Secured Party
may at any time, apply finally collected funds on deposit in such collateral
account to the payment of the Obligations in such order of application as
Secured Party may determine, or permit Debtor to withdraw all or any part of the
balance on deposit in such collateral account. If a collateral account is so
established, Debtor agrees that it will promptly deliver to Secured Party, for
deposit into such collateral account all payments on accounts and chattel paper
received by it. All such payments shall be delivered to Secured Party in the
form received (except for Debtor’s endorsement where necessary). Until so
deposited, all payments on accounts and chattel paper received by Debtor shall
be held in trust by Debtor for and as the property of Secured Party and shall
not be commingled with any funds or property of Debtor.
 
5.    Account Verification and Collection Rights of Secured Party. Secured Party
shall have the right to verify any accounts in the name of Debtor or in its own
name; and Debtor, whenever requested, shall furnish Secured Party with duplicate
statements of the accounts, which statements may be mailed or delivered by
Secured Party for that purpose. Notwithstanding Secured Party’s rights under
Section 4 with respect to any and all debt instruments, chattel papers,
accounts, and other rights to payment constituting Collateral (including
proceeds), Secured Party may at any time (both before and after the occurrence
of an Event of Default) notify any account debtor, or any other person obligated
to pay any amount due, that such chattel paper, account, or other right to
payment has been assigned or transferred to Secured Party for security and shall
be paid directly to Secured Party. If Secured Party so requests at any time,
Debtor will so notify such account debtors and other obligors in writing and
will indicate on all invoices to such account debtors or other obligors that the
amount due is payable directly to Secured Party. At any time after Secured Party
or Debtor gives such notice to an account debtor or other obligor, Secured Party
may (but need not), in its own name or in Debtor’s name, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, any such chattel paper, account, or other right to
payment, or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligations (including
collateral obligations) of any such account debtor or other obligor.
 
 
8

--------------------------------------------------------------------------------

 
 
6.    Assignment of Insurance. Debtor hereby assigns to Secured Party, as
additional security for the payment of the Obligations, any and all moneys
(including but not limited to proceeds of insurance and refunds of unearned
premiums) due or to become due under and all other rights of Debtor under or
with respect to, any and all policies of insurance covering the Collateral, and
Debtor hereby directs the issuer of any such policy to pay any such moneys
directly to Secured Party. Both before and after the occurrence of an Event of
Default, Secured Party may (but need not), in its own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of such policy.
 
7.    Events of Default. An Event of Default under the Term Loan Agreement
between CorVu Corporation and Secured Party dated as of the date hereof shall be
an Event of Default hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
8.    Remedies upon Event of Default. Upon the occurrence of an Event of Default
under Section 7 and at any time thereafter, Secured Party may exercise any one
or more of the following rights and remedies: (i) declare all unmatured
Obligations to be immediately due and payable, and the same shall thereupon be
immediately due and payable, without presentment of other notice or demand; (ii)
exercise and enforce any or all rights and remedies available upon default to a
secured party under the Uniform Commercial Code, including but not limited to
the right to take possession of any Collateral, proceeding without judicial
process or by judicial process (without a prior hearing or notice thereof, which
Debtor hereby expressly waives), and the right to sell, lease or otherwise
dispose of any or all of the Collateral, and in connection therewith, Secured
Party may require Debtor to make the Collateral available to Secured Party at a
place to be designated by Secured Party that is reasonably convenient to both
parties, and if notice to Debtor of any intended disposition of Collateral or
any other intended action is required by law in a particular instance, such
notice shall be deemed commercially reasonable if given (in the manner specified
in Section 10) at least 10 calendar days prior to the date of intended
disposition or other action; (iii) exercise or enforce any or all other rights
or remedies available to Secured Party by law or agreement against the
Collateral, against Debtor or against any other person or property. Effective
upon an Event of Default, Secured Party is hereby granted a nonexclusive,
worldwide and royalty-free license to use or otherwise exploit all trademarks,
trade secrets, franchises, copyrights and patents of Debtor that Secured Party
deems necessary or appropriate to the disposition of any Collateral.
 
 
10

--------------------------------------------------------------------------------

 
 
9.    Other Personal Property. Unless at the time Secured Party takes possession
of any tangible Collateral, or within seven days thereafter, Debtor gives
written notice to Secured Party of the existence of any goods, papers or other
property of Debtor, not affixed to or constituting a part of such Collateral,
but that are located or found upon or within such Collateral, describing such
property, Secured Party shall not be responsible or liable to Debtor for any
action taken or omitted by or on behalf of Secured Party with respect to such
property without actual knowledge of the existence of any such property or
without actual knowledge that it was located or to be found upon or within such
Collateral.
 
 
11

--------------------------------------------------------------------------------

 
 
10.    Miscellaneous. This Agreement does not contemplate a sale of accounts,
payment intangibles or chattel paper. This Agreement can be waived, modified,
amended, terminated or discharged and the Security Interest can be released,
only explicitly in a writing signed by Secured Party. A waiver signed by Secured
Party shall be effective only in a specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any of Secured Party’s rights or remedies. All rights and
remedies of Secured Party shall be cumulative and may be exercised singularly or
concurrently, at Secured Party’s option, and the exercise or enforcement of any
one such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other. All notices to be given to Debtor shall be deemed
sufficiently given if delivered or mailed by registered or certified mail,
postage prepaid, to Debtor at its address set forth above or at the most recent
address shown on Secured Party’s records. Secured Party’s duty of care with
respect to Collateral in its possession (as imposed by law) shall be deemed
fulfilled if Secured Party exercises reasonable care in physically safekeeping
such Collateral or, in the case of Collateral in the custody or possession of a
bailee or other third person, exercises reasonable care in the selection of the
bailee or other third person, and Secured Party need not otherwise preserve,
protect, insure or care for any Collateral. Secured Party shall not be obligated
to preserve any rights Debtor may have against prior parties, to realize on the
Collateral at all or in any particular manner or order, or to apply any cash
proceeds of Collateral in any particular order of application and Secured Party
may disclaim any and all implied warranties (as imposed by law) in connection
with the disposition of Collateral. This Agreement shall be binding upon and
inure to the benefit of Debtor and Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by
Debtor and delivered to Secured Party, and Debtor waives notice of Secured
Party’s acceptance hereof. Secured Party may execute this Agreement if
appropriate for the purpose of filing, but the failure of Secured Party to
execute this Agreement shall not affect or impair the validity or effectiveness
of this Agreement. This Agreement shall be governed by the internal laws of the
State of Minnesota. If any provision or application of this Agreement is held
unlawful or unenforceable in any respect, such illegality or unenforceability
shall not affect other provisions or applications that can be given effect and
this Agreement shall be construed as if the unlawful or unenforceable provision
or application had never been contained herein or prescribed hereby. All
representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and the creation and
payment of the Obligations. Debtor hereby irrevocably submits to the
jurisdiction of the Minnesota District Court, Fourth District, and the Federal
District Court, District of Minnesota, Fourth Division, over any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court. The term “Debtor” refers to each party signing this Agreement as
Debtor separately and to both or all of them jointly; all such persons shall be
bound both severally and jointly with the other(s); and the Obligations shall
include all debts, liabilities and obligations owed to Secured Party by any
Debtor solely or by both or several or all Debtors jointly or jointly and
severally, and all property described in Section 1 shall be included as part of
the Collateral, whether it is owned jointly by both or all Debtors or is owned
in whole or in part by one (or more) of them.
 
[Signatures follow on next page]


 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this security agreement has been duly executed by the
undersigned the day and year first above written.
 

Commerce Bank   CorVu Corporation           By /s/ James E. Senske   By
/s/ Joseph J. Caffarelli  

--------------------------------------------------------------------------------

Its President    

--------------------------------------------------------------------------------

Its CEO          

 

    CorVu North America, Inc.                 By /s/ Joseph J. Caffarelli      

--------------------------------------------------------------------------------

Its CEO          

 
 
13

--------------------------------------------------------------------------------

 
 